Case 1:19-cv-24748-JLK Document 29 Entered on FLSD Docket 01/24/2020 Page 1 of 1




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                     MIAMI DIVISION

 SISY OROBITG, individually, and on behalf of
 others similarly situated,

                Plaintiff,                              Case No.: 1:19-cv-24748-BB

 vs.                                                    Judge Beth Bloom

 CALIBURN INTERNATIONAL, LLC, and
 COMPREHENSIVE HEALTH SERVICES,
 LLC,

                Defendants.

                                      CONSENT TO JOIN

         I hereby consent to be an opt-in Plaintiff in the above-captioned matter against

 Defendants. I hereby designate Brown, LLC to represent me in this action. I agree to be bound

 by any ruling, settlement and/or judgment of this lawsuit.



                                       (Please print legibly)




 Signed:                                                      Dated:   01 / 17 / 2020



 Name:         Cynthia U. Hernandez
